Citation Nr: 0521184	
Decision Date: 08/05/05    Archive Date: 08/17/05

DOCKET NO.  04-05 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for a disability manifested 
by facial and head pain, claimed as secondary to myofascial 
pain syndrome of the lumbosacral spine.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The veteran served on active duty from November 1990 to 
October 1994.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Portland, Oregon.  

In a January 2000 decision, the RO determined that the 
veteran's claim of service connection for facial and head 
pain was not well grounded under criteria then in effect.  
After the enactment of the Veterans Claims Assistance Act of 
2000 (VCAA), the RO reconsidered the veteran's claim.  In an 
April 2003 rating decision, the RO denied service connection 
for facial and head pain and the veteran duly appealed.  

The Board notes that in a January 1995 rating decision, the 
RO denied the veteran's claim of entitlement to service 
connection for migraine headaches.  Although the veteran was 
duly notified of this decision and his appellate rights, he 
did not appeal.  Thus, that decision is final and not subject 
to revision on the same factual basis.  38 U.S.C.A. §§ 7104, 
7105 (West 2002).  

As noted, the veteran now seeks service connection for a 
disability manifested by facial and head pain, which he 
claims is secondary to his service-connected low back 
disability.  The United States Court of Appeals for Veterans 
Claims (Court) has held that a claim of service connection 
based on a new theory of etiology does not constitute a new 
claim.  See Ashford v. Brown, 10 Vet. App. 120, 123 (1997).  
Rather, new and material evidence is required to reopen the 
claim in such circumstances.  See 38 C.F.R. § 3.156 (2004).

In this case, although service connection for migraine 
headaches was previously denied, it appears that the veteran 
believes that his currently-claimed head and facial pain 
symptoms are due to a disability which is separate and 
unrelated to his nonservice-connected migraine headache 
disability.  Affording him the benefit of the doubt, 
therefore, the Board finds that consideration of the claim of 
service connection for a disability manifested by head and 
facial pain (other than migraine headaches) is appropriate, 
as there has never been a prior final denial of this issue.  
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

As set forth in more detail below, a remand of this matter is 
required.  The appeal is remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


REMAND

Under the VCAA, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
In this case, additional development action is necessary 
prior to further appellate consideration.  

First, the record indicates that the veteran is in receipt of 
disability benefits from the Social Security Administration 
(SSA).  Thus, the RO must attempt to obtain records from SSA 
prior to further consideration of the veteran's appeal.  See 
38 U.S.C.A. § 5103A(b), (c)(3) (West 2002); 38 C.F.R. § 
3.159(c)(1), (2) (2004); see also Tetro v. Gober, 14 Vet. 
App. 110 (2000) (holding that VA has a duty to request 
information and pertinent records from other Federal 
agencies, when on notice that such information exists).

In addition, the Board finds that the record on appeal does 
not contain sufficient medical evidence to make a decision on 
this claim.  Thus, a medical examination and opinion is 
necessary.  See 38 C.F.R. § 3.159(c)(4) (2004).  

In that regard, the veteran claims entitlement to service 
connection for a disability manifested by facial and head 
pain (other than migraine headaches), which he argues is 
secondary to his service-connected myofascial pain syndrome 
of the lumbosacral spine.  Specifically, he claims that when 
he experiences a back spasm, he also experiences facial and 
head pain, which he believes should also be compensated.  

A review of the record reveals a long history of somatic 
complaints, including subjective complaints such as head and 
facial discomfort and tingling.  The medical evidence of 
record, however, is unclear as to whether the veteran 
currently has an identifiable disability manifested by facial 
and head pain.  See Sanchez-Benitez v. West, 13 Vet. App. 
282, 285 (1999) (holding that pain alone, without a diagnosed 
or identifiable underlying malady or condition, does not in 
and of itself constitute a disability for which service 
connection may be granted).  In addition, the record is 
unclear whether any current disability manifested by head and 
facial pain is causally related to the veteran's active 
service, or any service-connected disability.  

In view of the foregoing, this matter is remanded for the 
following:  

1.  The RO should contact SSA and obtain 
a copy of any decision awarding the 
veteran disability benefits, as well as 
any pertinent medical records in its 
possession.

2.  The veteran should be afforded a VA 
medical examination for the purpose of 
clarifying the nature and etiology of his 
claimed facial and head pain.  The claims 
file should be made available to the 
examiner for review in connection with 
the examination.  The examiner should be 
asked to provide an opinion as to whether 
the veteran currently exhibits any 
disability manifested by head and facial 
pain, apart from migraine headaches.  If 
such a disability is diagnosed, the 
examiner should comment on whether it is 
at least as likely as not that such 
disability is causally related to the 
veteran's active service or any service-
connected disability, including 
myofascial pain syndrome of the 
lumbosacral spine.  

3.  After the development requested above 
has been completed, the RO should again 
review the record.  If the benefit sought 
on appeal remains denied, the veteran and 
any representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


